Citation Nr: 1225255	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Johnson City Medical Center in October 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Mountain Home, Tennessee Department of Veterans Affairs (VA) Medical Center (MC).

The issue on appeal is REMANDED to the VAMC via the Appeals Management Center (AMC) in Washington, DC.   


REMAND

A review of the claims file reveals that the Veteran was hospitalized at Johnson City Medical Center in Johnson City, Tennessee on October 28, 2008 as a result of injury to his rib cage and low back.  He contends that his October 2008 medical expenses should be reimbursed because he had severe pain when he called an ambulance and the ambulance was advised by VA to take him to the Johnson City Medical Center for treatment.  

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725 (West 2002).

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service- connected disability; (b) non-service-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2011).

Conversely, under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act (Act), payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2011).

The benefit was denied by the VAMC because the Veteran failed to meet two criteria in 38 U.S.C.A. § 1725: The Veteran did not have an emergency medical condition and VA facilities were available to treat the Veteran.  

However, it is unclear whether or not the Veteran had a medical emergency on October 28, 2008, as there is no medical opinion obtained which addresses this issue, and the Board may not make its own findings without such medical expertise.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that the Veteran's claims folder was not included in the material sent to the Board even though material in the claims folder might be relevant to the Veteran's claim for reimbursement.  The Board is also unable to ascertain from the record whether appropriate VA facilities were available.  Moreover, there is no medical opinion on file that addresses these questions.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran will be requested to provide any additional evidence that his hospitalization at Johnson City Medical Center on October 28, 2008 was a "medical emergency," as well as any additional evidence or information on the phone call between the ambulance that took the Veteran to Johnson City Medical Center and the VA hospital in Mountain Home, Tennessee.

2.  An attempt will be made to obtain any available records from the Ambulance Company and/or VA hospital relevant to the phone call and the emergency room visit for the Veteran on October 28, 2008.  Any evidence obtained as a result of this attempt will be associated with the file.

3.  The Veteran's claims folder will be associated with the current health record.

4.  After the above development has been completed, a medical opinion will be requested from an appropriately qualified physician, after review of the claims file, on whether the Veteran's treatment was for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and whether an appropriate VA facility was available to treat the Veteran.  A rationale for any opinion expressed must be provided.

5.  Thereafter, if necessary, any additional development deemed appropriate will be accomplished.  The Veteran's claim for payment or reimbursement of private medical expenses on October 28, 2008 will then be readjudicated.  If the claim continues to be denied, the Veteran will be sent a Supplemental Statement of the Case and given time to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


